DECISION
The application of the above-named defendant for a review of the sentence of 40 years with 20 years suspended upon conditions; DANGEROUS; imposed on May 14,1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
The reasons for the sentence were well listed by the Sentencing Judge and all indications show that complete consideration of all elements was fully considered by the trial court.
We wish to thank Mayo Ashley, Attorney from Helena, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson